[exhibit106a02001.jpg]
EXECUTION VERSION FIFTH AMENDMENT TO MASTER REPURCHASE AND SECURITIES CONTRACT
AGREEMENT THIS FIFTH AMENDMENT TO MASTER REPURCHASE AND SECURITIES CONTRACT
AGREEMENT (this “Amendment”), dated as of May 9, 2018, is by and between MORGAN
STANLEY BANK, N.A., a national banking association, as buyer (“Buyer”), and TH
COMMERCIAL MS II, LLC, a Delaware limited liability company, as seller
(“Seller”). W I T N E S S E T H: WHEREAS, Seller and Buyer have entered into
that certain Master Repurchase and Securities Contract Agreement, dated as of
February 18, 2016, as amended by that certain First Amendment to Master
Repurchase and Securities Contract Agreement, dated as of June 30, 2016, as
further amended by that certain Second Amendment to Master Repurchase and
Securities Contract Agreement, dated as of February 21, 2017, as further amended
by that certain Third Amendment to Master Repurchase and Securities Contract
Agreement, dated as of June 28, 2017, as further amended by that certain Fourth
Amendment to Master Repurchase and Securities Contract Agreement, dated as of
October 27, 2017 (as the same has been or may be further amended, modified
and/or restated from time to time, the “Master Repurchase Agreement”); and
WHEREAS, Seller and Buyer wish to modify certain terms and provisions of the
Master Repurchase Agreement, as set forth herein. NOW, THEREFORE, for good and
valuable consideration, the parties hereto agree as follows: 1. Amendments to
Master Repurchase Agreement. The Master Repurchase Agreement is hereby amended
as follows: (a) The definition of “Defaulted Asset” in Article 2 of the Master
Repurchase Agreement is hereby modified by (1) deleting the word “or” contained
at the end of clause (vi) thereof, and replacing it with a comma, (2) deleting
the period at the end of clause (vii) thereof, and replacing it with the phrase
“, or (viii) such Purchased Asset has gone into special servicing, however so
defined in any servicing, or pooling and servicing, agreement related to a
securitization or similar transaction; provided that with respect to any
Participation Interest, in addition to the foregoing such Participation Interest
will also be considered a Defaulted Asset to the extent that the related
Mortgage Loan would be considered a Defaulted Asset as described in this
definition.” (b) The definition of “Participation Interest” in Article 2 of the
Master Repurchase Agreement is hereby deleted in its entirety and replaced with
the following: “Participation Interest” shall mean a pari passu participation
interest in a performing Mortgage Loan or mezzanine loan and in each case
acceptable to Buyer in its sole discretion. 2. Conditions Precedent to
Amendment. The effectiveness of this Amendment is subject to the following: (a)
This Amendment shall be duly executed and delivered by Seller and Buyer, and
acknowledged by Guarantor; LEGAL_US_E # 135119516.4



--------------------------------------------------------------------------------



 
[exhibit106a02002.jpg]
(b) Seller shall pay to Buyer all Transaction Costs payable to Buyer in
connection with the negotiation of this Amendment; and (c) Buyer shall have
received such other documents as Buyer may reasonably request. 3. Seller
Representations. Seller hereby represents and warrants that: (a) no Default,
Event of Default or Margin Deficit exists, and no Default, Event of Default or
Margin Deficit will occur as a result of the execution, delivery and performance
by Seller of this Amendment; and (b) all representations and warranties
contained in the Master Repurchase Agreement are true, correct, complete and
accurate in all respects (except such representations which by their terms speak
as of a specified date and subject to any exceptions disclosed to Buyer in an
Exception Report prior to such date and approved by Buyer). 4. Defined Terms.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Master Repurchase Agreement. 5. Continuing Effect;
Reaffirmation of Guaranty. As amended by this Amendment, all terms, covenants
and provisions of the Master Repurchase Agreement are ratified and confirmed and
shall remain in full force and effect. In addition, any and all guaranties and
indemnities for the benefit of Buyer and agreements subordinating rights and
liens to the rights and liens of Buyer, are hereby ratified and confirmed and
shall not be released, diminished, impaired, reduced or adversely affected by
this Amendment, and each party indemnifying Buyer, and each party subordinating
any right or lien to the rights and liens of Buyer, hereby consents,
acknowledges and agrees to the modifications set forth in this Amendment and
waives any common law, equitable, statutory or other rights which such party
might otherwise have as a result of or in connection with this Amendment. 6.
Binding Effect; No Partnership; Counterparts. The provisions of the Master
Repurchase Agreement, as amended hereby, shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Nothing herein contained shall be deemed or construed to create a
partnership or joint venture between any of the parties hereto. For the purpose
of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart signature page to this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be effective as delivery of a
manually executed original counterpart thereof. 7. Further Agreements. Seller
agrees to execute and deliver such additional documents, instruments or
agreements as may be reasonably requested by Buyer and as may be necessary or
appropriate from time to time to effectuate the purposes of this Amendment. 8.
Governing Law. The provisions of Section 18 of the Master Repurchase Agreement
are incorporated herein by reference. 9. Headings. The headings of the sections
and subsections of this Amendment are for convenience of reference only and
shall not be considered a part hereof nor shall they be deemed to limit or
otherwise affect any of the terms or provisions hereof. 2 LEGAL_US_E #
135119516.4



--------------------------------------------------------------------------------



 
[exhibit106a02003.jpg]
10. References to Transaction Documents. All references to the Master Repurchase
Agreement in any Transaction Document, or in any other document executed or
delivered in connection therewith shall, from and after the execution and
delivery of this Amendment, be deemed a reference to the Master Repurchase
Agreement as amended hereby, unless the context expressly requires otherwise.
[NO FURTHER TEXT ON THIS PAGE] 3 LEGAL_US_E # 135119516.4



--------------------------------------------------------------------------------



 
[exhibit106a02004.jpg]




--------------------------------------------------------------------------------



 
[exhibit106a02005.jpg]




--------------------------------------------------------------------------------



 
[exhibit106a02006.jpg]




--------------------------------------------------------------------------------



 